Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/IB2018/057527, filed on 09/28/2018.
Claims 1-10, 16-19, 21, and 27-31 are currently pending in this patent Application.
The preliminary amendment filed on 03/01/2022, amending claims 3, 9, and 27 is acknowledged. 
Election/Restriction
Applicant's species election with traverse of species of Type IIS restriction sites of A1=A2= AarI, B1=B2= BsaI, and C1=C2=BsmBI in the response filed on 03/01/2022 is acknowledged. 
Arguments: The traversal is on the ground(s) that MPEP § 808.02 adds that "[t]he examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus, the examiner must show by appropriate explanation one of the following: (1) Separate classification thereof; (2) A separate status in the art when they are classifiable together; or (3) A different field of search." 
Even though four sites were requested in the office action, the system only requires three different enzymes, each used twice in each vector (See e.g., claim 1). As such, only three elections are required. 
Response: Applicants arguments have been fully considered but are not deemed persuasive because this application is a National Stage application filed under 35 USC 371, which only follows the Restriction practice Rules of PCT based on the Special Technical feature, NOT all the technical features recited in the claim, and unity of inventions. Besides, burden of search is NOT the issue for a case filed under 371, i.e. burden of search is the issue under Section 803 for cases filed under 35 USC 120/121.  In addition, for US Restriction practice, each group must be explained why the groups are independent and distinct or unrelated to each other or process of producing the product or process of using the product, however, for Restriction practice for case filed under 371 or PCT follows PCT Rule based on special technical feature, and thus, applicants all the arguments are based on wrong assumptions. Besides, the Examiner did not restrict the claims having multiple inventions as invention, but rather election of species.  Applicants are reminded that species election is not an examination for patentability of a patent application, but rather separating the multiple species present in a patent application to begin the examination, and continue to search the remaining species before the allowance of the claimed invention. Furthermore, the patentably distinct species of Type IIS restriction sites of A1, A2, B1, B2, C1 and C2 recited in claim 27 such as BsaI, AarI, BsmB1 ------ SapI, SfaNI sites, are deemed, lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1, which are also well known in the art (see, Engler et al. 2008, see, IDS), and thus, these species do not make contribution over the prior art. In addition, these species as discussed above, are independent or distinct because claims of the different species recite the mutually exclusive characteristics of such species, and further, these species are not obvious variants of each other based on the current record. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10, 16-19, 21, and 27-31 are present for examination.



Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application AUSTRALIA 2017903955, filed on 09/29/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 03/26/2020 are accepted by the Examiner.

Claim Objections
Claim 7 is objected to in the recitation “pML2(+)WF comprising SEQ ID NO: 122”, which should be changed to “pML2(+)WF comprising the nucleotide sequence of SEQ ID NO: 122”. Similar correction is also required in the remaining vectors recited in claim 7. Appropriate correction is required.

Claim 27 is objected to in the recitation “A1, A2, B1, B2, C1 and C2 comprise at least four, or comprise six, Type IIS restriction sites, wherein the Type IIS restriction sites are selected from the group consisting of BsaI, AarI, BsmBI, ---- and SfaNI’, which should be changed to “A1, A2, B1, B2, C1 and C2 comprise at least four, or comprise six, Type IIS restriction sites, for acting by Type IIS restriction enzymes, wherein the Type IIS restriction 


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, 16-19, 21, and 27-31 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and vague in the recitation “marker” in the context of genes encoding a marker M1, the first marker, or M2, the second marker, which is confusing because the marker gene could be a selectable marker such as resistance gene of hygromycin (hygR), ampicillin (ampR), kanamycin (kanR); or a scoring marker such as lacZ, and it is not clear to the Examiner whether said phrase meant selectable marker or scoring marker as M1 or M2, which is unknown, rendering the metes and bounds of the term unclear, confusing and indefinite. Clarification is required.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 2 recites the broad recitation “three”, and the claim also recites “eight” in the context of shuttle vectors, which is the narrower statement of the range/limitation. Clarification is required.

Claim 27 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 is indefinite and vague in the recitation “Type IIS restriction sites are selected from the group consisting of BsaI, AarI, BsmBI, ---- and SfaNI” in the context of Type IIS restriction sites, which are confusing because the Type IIS restriction sites are nucleotide sequence, however, the “BsaI, AarI, BsmBI, ---- and SfaNI” are  Type IIS restriction enzymes or proteins, and the metes and bounds of the term are not clear to the Examiner. How nucleotide sequence of the Type IIS restriction sites is enzyme or protein. Therefore, the recitation “Type IIS restriction sites are selected from the group consisting of BsaI, AarI, BsmBI, ---- and SfaNI” is unclear, confusing and indefinite. Clarification is required.

Claim Rejections – Improper Markush Grouping
Claim 27 is rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claim 27 is “Markush”-type claim that recite a plurality of compounds, agents, or Type IIS restriction sites for acting by Type IIS restriction enzymes such as BsaI, AarI, BsmBI ---- and SfaNI’. 
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. 
Claim 27 is rejected as reciting an improper Markush group because they do not share a structural similarity nor a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-6, 8-10, 16-19, 21, and 27-31 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a vector set comprising at least two shuttle vectors, V1 and V2, wherein V1 is selected from the group consisting of V1.1(+)= 5’-A1 B1 M1 B2 C1 C2 A2-3’ --- 
--- V1.4(-)=5’-A1 C1 C2 B2 M1 B1 A2-3’, and V2 is selected from the group consisting of V2.1(+)=5’-C1 B1 M1 B2 A1 M2 A2 C2-3’ ----- V2.4(-)=5’-C1 A1 M2 A2 B2 M1 B1 C2-3’, wherein M1 is a first marker, M2 is a second marker, and A1, A2, B1, B2, C1 and C2 are restriction enzyme recognition sites, wherein at least A1, A2, C1, and C2 are recognition sites for Type IIS restriction enzymes, wherein A1, B 1 and C1 are all different recognition sites for Type IIS restriction enzymes, wherein A1, B 1 and C1 are all different recognition sites, and wherein A1=A2, C1=C2, and B1=B2 or B ≠ B2. Serial No. : 16/651,043Filed: March 26, 2020 Page: 3 of 13 
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any vector set comprising at least two shuttle vectors, V1 and V2, wherein V1 is selected from the group consisting of V1.1(+)= 5’-A1 B1 M1 B2 C1 C2 A2-3’ ------ V1.4(-)=5’-A1 C1 C2 B2 M1 B1 A2-3’, and V2 is selected from the group consisting of V2.1(+)=5’-C1 B1 M1 B2 A1 M2 A2 C2-3’ ----- V2.4(-)=5’-C1 A1 M2 A2 B2 M1 B1 C2-3’, wherein M1 is any first marker having no structural feature, M2 is any second marker having no structural feature, and A1, A2, B1, B2, C1 and C2 are restriction enzyme recognition sites of nucleotide sequences having no structural feature, wherein at least any A1, A2, C1, and C2 are recognition sites (nucleotide sequence) having no structural feature, for any Type IIS restriction enzymes (protein sequence) having no structural feature (amino acid sequence), wherein A1, B 1 and C1 are all different recognition sites for any Type IIS restriction enzymes having no structural feature, wherein A1, B 1 and C1 are all different recognition sites, and wherein A1=A2, C1=C2, and B1=B2 or B ≠ B2, i.e. Claim 1 recites any vector set comprising shuttle vectors having restriction enzyme sites of nucleotide sequence of any A1, A2, B1, B2, C1 and C2 sites having no structural feature, any marker sequence M1 or M2 having no structural feature, and any Type IIS restriction enzymes derived from any unknown sources having no structural feature that encompass  many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. no Structure-Function correlation, which is required for fulling Written Description requirement. No information, beyond the characterization of few restriction enzyme sites to be acted by the restriction enzymes, few restriction enzymes including Type-IIS restriction enzymes and few marker sequences has been provided, which would indicate that applicants had possession of the claimed genus. 
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of restriction enzyme sites as any nucleic acid sequences, any marker sequences, and any Type-IIS restriction enzymes derived from any sources, as well as many mutants, variants and fragments thereof required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of sequences of vectors having restriction enzyme sites, Type IIS restriction enzyme polypeptides are adequately described by the disclosure of the structures in the specification and in the prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any vector set comprising at least two shuttle vectors, V1 and V2, wherein V1 is selected from the group consisting of V1.1(+)= 5’-A1 B1 M1 B2 C1 C2 A2-3’ ------ V1.4(-)=5’-A1 C1 C2 B2 M1 B1 A2-3’, and V2 is selected from the group consisting of V2.1(+)=5’-C1 B1 M1 B2 A1 M2 A2 C2-3’ ----- V2.4(-)=5’-C1 A1 M2 A2 B2 M1 B1 C2-3’, wherein M1 is any first marker having no structural feature, M2 is any second marker having no structural feature, and A1, A2, B1, B2, C1 and C2 are restriction enzyme recognition sites of nucleotide sequences having no structural feature, wherein at least A1, A2, C1, and C2 are recognition sites having no structural feature, for any Type IIS restriction enzymes having no structural feature, wherein A1, B 1 and C1 are all different recognition sites for any Type IIS restriction enzymes having no structural feature, wherein A1, B 1 and C1 are all different recognition sites, and wherein A1=A2, C1=C2, and B1=B2 or B ≠ B2, i.e. Claim 1 recites vector set comprising shuttle vectors having restriction enzyme sites of nucleotide sequence of A1, A2, B1, B2, C1 and C2 having no structural feature, and any marker sequence M1 or M2 having no structural feature, and any Type IIS restriction enzymes having no structural feature that encompass  many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. no Structure-Function correlation, which is required for fulling Written Description requirement. No information, beyond the characterization of few restriction enzyme sites to be acted by the restriction enzymes, few restriction enzymes including Type-IIS restriction enzymes and few marker sequences encompass many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. no structure-function correlation, whose structures are not fully described in the specification. No information, beyond the characterization of few restriction enzyme sites to be acted by the restriction enzymes, few restriction enzymes including Type-IIS restriction enzymes and few marker sequences has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the vector sets, shuttle vectors, restriction enzymes sites, marker sequences and Type-IIS restriction enzymes within the scope of the claimed genus. The genus of vector sets, shuttle vectors, restriction enzymes sites, marker sequences and Type-IIS restriction enzymes claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated vector sets, shuttle vectors, restriction enzymes sites, marker sequences and Type-IIS restriction enzymes within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.



Conclusion
Status of the claims:
Claims 1-10, 16-19, 21, and 27-31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656